DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not Such claim limitation(s) is/are: “a messaging platform having one or more interfaces for communicating” in claims 1 and 15 and “a machine learning module that executes” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16780878 (reference application) in view of Vennam. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations.
Claim 15 of Application 16780878 recites a system comprising a messaging platform that facilitates communication between one or more clients and a plurality of users via one or more messaging services by receiving a plurality of response text messages from a corresponding plurality of users in response to a first text message from a client, the first text message being transmitted via one or more messaging services that interface with the messaging platform, analyzing one or more a machine learning module that executes one or more artificial intelligence algorithms, the machine learning module being configured to receive the user text messages, process the user text messages according to the one or more artificial intelligence algorithms and, based on one or more of variables associated with the user text messages, generate metadata for each of the user text messages, the metadata representing one or more attributes associated with content of each of the plurality of user text messages or a user associated with the user text messages.
Vennam shows
a machine learning module (The machine learning module is being interpreted as the processor and software to process the text message. (Instant Application Specification: [0028]; Fig. 7; [0057]) The prior art shows a text messaging server containing CPU and memory modules. (Fig. 2, 235/275/265/252/255) that executes one or more artificial intelligence algorithms, ([0041]; i.e. tone and sentiment analyzer/natural language processing) the machine learning module being configured to receive the user text messages, ([0053-0054]; [0037]) process the user text messages according to the one or more artificial intelligence algorithms and, ([0057], lines 1-8; [0039-0041]) based on one or more of variables (i.e. entity and keyword variables identify the message as a response to a query) associated with the user text messages, ([0037]) generate metadata (i.e. affirmative response/negative response) for each of the user text messages, the metadata representing one or more attributes (i.e. emotional content/sentiment of positive or negative) associated with content of each of the plurality of user text messages or a user associated with the user text messages. ([0040-0042])


Claim 8 of Application 16780878 recites a method of receiving, by a messaging platform, a plurality of response text messages from a corresponding plurality of users in response to a first text message from a client, the first text message being transmitted via one or more messaging services that interface with the messaging platform, analyzing, by a computer processor associated with the messaging platform and according to executable instructions, one or more attributes associated with each of the plurality of response text messages, and generating, by the computer processor, metadata for each of the plurality of response text messages, the metadata representing the one or more attributes associated with each of the plurality of response text messages or a user associated with selected ones of each of the plurality of response text messages. The system of claim 8 differs from claim 8 of the instant application in that the analyzing is done by executing, by a machine learning module of the messaging platform, one or more artificial intelligence algorithms on the received user text messages; processing, according to the artificial intelligence algorithms of the machine learning module, the user text messages; and  generating, based on one or more of variables associated with the processed user text messages, metadata for each of the user text messages, the metadata representing one or more attributes associated with content of each of the plurality of user text messages or a user associated with the user text messages. 
Vennam shows

processing, according to the artificial intelligence algorithms of the machine learning module, the user text messages; and ([0057], lines 1-8; [0039-0041])
generating, based on one or more of variables (i.e. entity and keyword variables identify the message as a response to a query) associated with the processed user text messages, metadata (i.e. affirmative response/negative response) for each of the user text messages, the metadata representing one or more attributes (i.e. emotional content/sentiment of positive or negative) associated with content of each of the plurality of user text messages or a user associated with the user text messages. ([0037]; [0040-0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Application 16780878 to incorporate the teachings of Vennam to provide the algorithms necessary to perform the analysis and the content in which to provide the analysis.

Claim 15 of Application 16780878 recites a system comprising a messaging platform that facilitates communication between one or more clients and a plurality of users via one or more messaging services by receiving a plurality of response text messages from a corresponding plurality of users in response to a first text message from a client, the first text message being transmitted via one or more messaging services that interface with the messaging platform, analyzing one or more attributes associated with each of the plurality of response text messages, and generating metadata for each of the plurality of response text messages, the metadata representing the one or more attributes associated with each of the plurality of response text messages or a user associated with selected ones processing the electronic data according to the one or more detection programs, and, based on one or more of attributes detected in the electronic data, generate metadata for each of the user text messages associated with their respective electronic data, the metadata representing the one or more attributes associated with content of each of the plurality of user text messages or a user associated with the user text messages.
Vennam shows
a processor (Fig. 2, 252B) integrated with the messaging platform (Fig. 1, 150; Fig. 2, 200) that executes one or more detection programs, ([0041]; i.e. tone and sentiment analyzer/natural language processing) the processor being configured to receive the user text messages as electronic data, ([0053-0054]; [0037]) process the electronic data according to the one or more detection programs, ([0057], lines 1-8; [0039-0041]) and, based on one or more of attributes (i.e. emotional content/sentiment of positive or negative) detected in the electronic data, generate metadata (i.e. affirmative response/negative response) for each of the user text messages associated with their respective electronic data, the metadata representing the one or more attributes associated with content of each of the plurality of user text messages or a user associated with the user text messages. ([0040-0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Application 16780878 to incorporate the teachings of Vennam to provide the programs necessary to perform the analysis and the content in which to provide the analysis.




Instant Application
Application 16780878
Claim 1
A messaging system for two-way text message communications between a client and each of a plurality of users, the messaging system comprising: 

a messaging platform having one or more interfaces for communicating with one or more messaging services, the one or more messaging services transmitting client text messages associated with the client, and receiving user text messages from individual ones of the plurality of users: and a machine learning module that executes one or more artificial intelligence algorithms, the machine learning module being configured to receive the user text messages, process the user text messages according to the one or more artificial intelligence algorithms and, based on one or more of variables associated with the user text messages, generate metadata for each of the user text messages, the metadata content of each of the plurality of user text messages or a user associated with the user text messages.

A system comprising: a messaging platform that facilitates communication between one or more clients and a plurality of users via one or more messaging services used by user devices associated with the one or more clients and the plurality of users, each of the plurality of users being registered with the messaging platform and associated with at least one of the one or more clients via the messaging platform; a programmable processor in communication with the messaging platform; and  20a machine-readable medium storing instructions that, when executed by the programmable processor, cause the at least one programmable processor to perform operations comprising: receive a plurality of response text messages from a corresponding plurality of users in response to a first text message from a client, the first text message being transmitted via one or more messaging services that interface with the messaging 

A method of two-way text message communications between a client and each of a plurality of users, the method comprising: 

communicating, via one or more messaging services that interface with a messaging platform, one or more text messages between a client and a plurality of users; 


executing, by a machine learning module of the messaging platform, one or more artificial intelligence algorithms on the received user text messages; processing, according to the artificial intelligence algorithms of the machine learning module, the user text messages; and 

generating, based on one or more of variables associated with the processed user text messages, metadata for each of the user text messages, the metadata representing one or more attributes associated with content of each of the plurality of user text messages or a user associated with the user text messages.

A method comprising: 



receiving, by a messaging platform, a plurality of response text messages from a corresponding plurality of users in response to a first text message from a client, the first text message being transmitted via one or more messaging 



analyzing, by a computer processor associated with the messaging platform and according to executable instructions, one or more attributes associated with each of the plurality of response text messages; 


generating, by the computer processor, metadata for each of the plurality of response text messages, the metadata representing the one or more attributes associated with each of the plurality of response text messages or a user associated with selected ones of each of the plurality of response text messages; and storing, by the computer processor, the metadata for each of the plurality of response text messages in a database, the storing further including linking the metadata with the content of each of the plurality of response text messages.

A messaging system for two-way text message communications between a client and each of a plurality of users, the messaging system comprising: 

a messaging platform having one or more interfaces for communicating with one or more messaging services, the one or more messaging services transmitting client text messages associated with the client, and receiving user text messages from individual ones of the plurality of users; and a processor integrated with the messaging platform that executes one or more detection programs. the processor being configured to receive the user text messages as electronic data, process the electronic data according to the one or more detection programs, and, based on one or more of attributes detected in the electronic data, generate metadata for each of the user text messages associated with their respective electronic data, the metadata representing the one or more attributes associated with content of 

A system comprising: 




a messaging platform that facilitates communication between one or more clients and a plurality of users via one or more messaging services used by user devices associated with the one or more clients and the plurality of users, each of the plurality of users being registered with the messaging platform and associated with at least one of the one or more clients via the messaging platform; a programmable processor in communication with the messaging platform; and  20a machine-readable medium storing instructions that, when executed by the programmable processor, cause the at least one programmable processor to perform operations comprising: receive a plurality of response text messages from a corresponding plurality of users in response to a first text message from a client, the first text message being transmitted via one 



Claim Objections
Claims 3 and 10 are objected to because of the following informalities:  
Claims 3 and 10 recite the limitation “attributes represented by the metadata represents includes…”. It appears this should recite “attributes represented by the metadata .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 11, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5, 11, and 12 recite the limitation "the response text messages".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner has interpreted these limitations as “the user text messages”.
Claim 14 recites “the method in accordance with claim 6”. Claim 6 recites a system not a method.  For examination purposes the examiner has interpreted claim 14 as “the method in accordance with claim 13”.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vennam et al. (U.S. Patent Publication 2019/0386949), hereinafter Vennam, in view of Beausoleil et al. (U.S. Patent Publication 2015/0281156), hereinafter Beausoleil.
Regarding claim 1, Vennam shows
A messaging system (Fig. 1, 150; i.e. text messaging server) for two-way text message communications between a client (i.e. organizer/initiator) and each of a plurality of users, (i.e. invitees/recipients) the messaging system comprising: ([0019]; [0023])
a messaging platform (The messaging platform is being interpreted as the hardware and software to communicate text messages. (Instant Application Specification: [0028]; Fig. 1; Fig. 7) The prior art shows a text messaging server. (Fig. 1, 150; [0027]; Fig. 2, 200)) having one or more interfaces (Fig. 2, 225; i.e. messaging client) for communicating transmitting client text messages (i.e. message from initiator is received from the initiator and re-transmitted to the recipients) associated with the client, and receiving user text messages (i.e. reply messages from recipients) from individual ones of the plurality of users: and ([0036]; [0024]; [0052])
a machine learning module (The machine learning module is being interpreted as the processor and software to process the text message. (Instant Application Specification: [0028]; Fig. 7; [0057]) The prior art shows a text messaging server containing CPU and memory modules. (Fig. 2, 235/275/265/252/255) that executes one or more artificial intelligence algorithms, ([0041]; i.e. tone and sentiment analyzer/natural language processing) the machine learning module being configured to receive the user text messages, ([0053-0054]; [0037]) process the user text messages according to the one or more artificial intelligence algorithms and, ([0057], lines 1-8; [0039-0041]) based on one or more of variables (i.e. entity and keyword variables identify the message as a response to a query) associated with the user text messages, ([0037]) generate metadata (i.e. affirmative response/negative response) for each of the user text messages, the metadata representing one or more attributes (i.e. emotional content/sentiment of positive or negative) associated with content of each of the plurality of user text messages or a user associated with the user text messages. ([0040-0042])
However, Vennam fails to show
a messaging platform having one or more interfaces for communicating with one or more messaging services, the one or more messaging services transmitting client text messages associated with the client, and receiving user text messages from individual ones of the plurality of users: and
Beausoleil shows
a messaging platform (Fig. 2, 200; i.e. message management service) having one or more interfaces (Fig. 2, 214/226) for communicating with one or more messaging services, (Fig. 2, 204) the one or more messaging services transmitting client text messages associated with the client, and receiving user text messages from individual ones of the plurality of users: and ([0027]; [0038]; [0050], lines 1-6; i.e. The message management service may transmit messages from one user to multiple recipients and receive messages from multiple users.)
Beausoleil and Vennam are considered analogous art because they involve analyzing received text messages for a user. Vennam shows that the analyzing is performed at a text messaging server. Beausoleil shows that the system may be a separated server that acts as a proxy between the clients and the messaging services. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vennam to incorporate the teachings of Beausoleil wherein a messaging platform having one or more interfaces for communicating with one or more messaging services, the one or more messaging services transmitting client text messages associated with the client, and receiving user text messages from individual ones of the plurality of users. Doing so provides the user with a method in which to analyze messages from multiple messaging services. (Beausoleil: [0007], lines 1-8)

Regarding claim 2, Vennam in view of Beausoleil shows all of the features with respect to claim 1 as outlined above. Vennam in view of Beausoleil further shows
The system in accordance with claim 1, wherein the one or more attributes include one or more of a content (i.e. emotional content/sentiment of positive or negative) of each user text messages and demographic information associated with a sender of the user text messages, the sender being one of the plurality of users in communication with the client via the messaging platform. (Vennam: [0041])
 
Regarding claim 3, Vennam in view of Beausoleil shows all of the features with respect to claim 1 as outlined above. Vennam in view of Beausoleil further shows
The system in accordance with claim 1, wherein the one or more attributes (i.e. emotional content) represented by the metadata (i.e. affirmative response/negative response) represents includes a sentiment and or a semantic meaning of each of one or more of the plurality of user text messages. (Vennam: [0040])

Regarding claim 6, Vennam in view of Beausoleil shows all of the features with respect to claim 1 as outlined above. Vennam in view of Beausoleil further shows
The system (Fig. 1, 100; Fig. 2, 200/202/204; [0026]; i.e. communication system including message management service and messaging service) in accordance with claim 1, further comprising a data store ([0049]; i.e. messaging service messaging store) for storing the user text messages according to their associated metadata. (i.e. metadata indicating suggested rule including triggering condition and action)  (Beausoleil: [0055]; [0050]; [0057]; i.e. The messages are stored in a particular folder of the service messaging store based on the triggering condition and action.)


Regarding claim 7, Vennam in view of Beausoleil shows all of the features with respect to claim 1 as outlined above. Vennam in view of Beausoleil further shows
The system in accordance with claim 6, wherein the storing further includes grouping the user text messages in the data store according to their associated metadata. (Beausoleil: [0057]; i.e. The messages are stored in a particular folder/group of the service messaging store based on the triggering condition and action.) 

Regarding claim 8, Vennam shows 
A method of two-way text message communications between a client (i.e. organizer/initiator) and each of a plurality of users, (i.e. invitees/recipients) the method comprising: ([0019]; [0023])
communicating,  (i.e. message from initiator) between a client (i.e. organizer/initiator) and a plurality of users; (i.e. invitees/recipients) ([0036]; [0024]; i.e. message from initiator is received from the initiator and re-transmitted to the recipients)
receiving, by the messaging platform (Fig. 1, 150; [0027];Fig. 2, 200; i.e. text messaging server)  (i.e. reply messages from recipients) from individual ones of the plurality of users; ([0052])
executing, by a machine learning module (Fig. 2, 235/275/265/255) of the messaging platform, one or more artificial intelligence algorithms ([0041]; i.e. tone and sentiment analyzer/natural language processing) on the received user text messages; ([0053-0054]; [0037])
processing, according to the artificial intelligence algorithms of the machine learning module, the user text messages; and ([0057], lines 1-8; [0039-0041])
generating, based on one or more of variables (i.e. entity and keyword variables identify the message as a response to a query) associated with the processed user text messages, metadata (i.e. affirmative response/negative response) for each of the user text messages, the metadata representing one or more attributes (i.e. emotional content/sentiment of positive or negative) associated with content of each of the plurality of user text messages or a user associated with the user text messages. ([0037]; [0040-0042])
However, Vennam fails to show
communicating, via one or more messaging services that interface with a messaging platform, one or more text messages between a client and a plurality of users; 
receiving, by the messaging platform via the one or more messaging services, user text messages from individual ones of the plurality of users; 
Beausoleil shows
communicating, via one or more messaging services (Fig. 2, 204) that interface with a messaging platform, (Fig. 2, 200; i.e. message management service) one or more text messages between a client and a plurality of users; ([0027]; [0038]; [0050]; i.e. The message management service may transmit messages from one user to multiple recipients.)
receiving, by the messaging platform via the one or more messaging services, user text messages from individual ones of the plurality of users; ([0027]; [0038]; [0050]; i.e. The message management service may receive messages from multiple users.)


Regarding claim 9, Vennam in view of Beausoleil shows all of the features with respect to claim 8 as outlined above. Vennam in view of Beausoleil further shows
The method in accordance with claim 8, wherein the one or more attributes include one or more of a content (i.e. emotional content/sentiment of positive or negative) of each user text messages and demographic information associated with each of the plurality of users. (Vennam: [0041])

Regarding claim 10, Vennam in view of Beausoleil shows all of the features with respect to claim 8 as outlined above. Vennam in view of Beausoleil further shows
The method in accordance with claim 8. wherein the one or more attributes (i.e. emotional content) represented by the metadata (i.e. affirmative response/negative response) represents includes a sentiment and/or a semantic meaning of each of one or more of the plurality of user text messages. (Vennam: [0040])


Regarding claim 13, Vennam in view of Beausoleil shows all of the features with respect to claim 8 as outlined above. Vennam in view of Beausoleil further shows 
The method in accordance with claim 8, further comprising storing the user text messages in a data store ([0049]; i.e. messaging service messaging store) according to associated metadata. (i.e. metadata indicating suggested rule including triggering condition and action)  (Beausoleil: [0055]; [0050]; [0057]; i.e. The messages are stored in a particular folder of the service messaging store based on the triggering condition and action.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vennam to incorporate the teachings of Beausoleil wherein further comprising storing the user text messages in a data store according to associated metadata.in order to allow a user the ability to view all of the messages associated with a particular sentiment/metadata.

Regarding claim 14, Vennam in view of Beausoleil shows all of the features with respect to claim 8 as outlined above. Vennam in view of Beausoleil further shows 
The method in accordance with claim 6. wherein the storing further includes grouping the user text messages in the data store according to their associated metadata.  (Beausoleil: [0057]; i.e. The messages are stored in a particular folder/group of the service messaging store based on the triggering condition and action.)

Regarding claim 15, Vennam shows
A messaging system (Fig. 1, 150; i.e. text messaging server) for two-way text message communications between a client (i.e. organizer/initiator) and each of a plurality of users, (i.e. invitees/recipients) the messaging system comprising: ([0019]; [0023])
a messaging platform (The messaging platform is being interpreted as the hardware and software to communicate text messages. (Instant Application Specification: [0028]; Fig. 1; Fig. 7) The prior art shows a text messaging server. (Fig. 1, 150; [0027]; Fig. 2, 200)) for communicating  (i.e. message from initiator is received from the initiator and re-transmitted to the recipients) associated with the client, and receiving user text messages (i.e. reply messages from recipients) from individual ones of the plurality of users: and ([0036]; [0024]; [0052])
a processor (Fig. 2, 252B) integrated with the messaging platform (Fig. 1, 150; Fig. 2, 200) that executes one or more detection programs, ([0041]; i.e. tone and sentiment analyzer/natural language processing) the processor being configured to receive the user text messages as electronic data, ([0053-0054]; [0037]) process the electronic data according to the one or more detection programs, ([0057], lines 1-8; [0039-0041]) and, based on one or more of attributes (i.e. emotional content/sentiment of positive or negative) detected in the electronic data, generate metadata (i.e. affirmative response/negative response) for each of the user text messages associated with their respective electronic data, the metadata representing the one or more attributes associated with content of each of the plurality of user text messages or a user associated with the user text messages. ([0040-0042])
However, Vennam fails to show
a messaging platform having one or more interfaces for communicating with one or more messaging services, the one or more messaging services transmitting client text messages associated with the client, and receiving user text messages from individual ones of the plurality of users: and
Beausoleil shows
with one or more messaging services, (Fig. 2, 204) the one or more messaging services transmitting client text messages associated with the client, and receiving user text messages from individual ones of the plurality of users: and ([0027]; [0038]; [0050], lines 1-6; i.e. The message management service may transmit messages from one user to multiple recipients and receive messages from multiple users.)
Beausoleil and Vennam are considered analogous art because they involve analyzing received text messages for a user. Vennam shows that the analyzing is performed at a text messaging server. Beausoleil shows that the system may be a separated server that acts as a proxy between the clients and the messaging services. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vennam to incorporate the teachings of Beausoleil wherein a messaging platform having one or more interfaces for communicating with one or more messaging services, the one or more messaging services transmitting client text messages associated with the client, and receiving user text messages from individual ones of the plurality of users. Doing so provides the user with a method in which to analyze messages from multiple messaging services. (Beausoleil: [0007], lines 1-8)

Regarding claim 16, Vennam in view of Beausoleil shows all of the features with respect to claim 15 as outlined above. Vennam in view of Beausoleil further shows  
The messaging system in accordance with claim 15. wherein the one or more attributes (i.e. emotional content) represent one or more of a sentiment, a semantic meaning, or an intent being communicated by each user text message. (Vennam: [0040])


The messaging system in accordance with claim 15, wherein the processor is further configured to sort (i.e. group into positive and negative) the user text messages according to the one or more attributes and/or the metadata. (Vennam: [0057], lines 1-12)

Regarding claim 18, Vennam in view of Beausoleil shows all of the features with respect to claim 17 as outlined above. Vennam in view of Beausoleil further shows
The messaging system in accordance with claim 17, wherein the processor is further configured to filter the sorted user text messages for unwanted content. (i.e. non-relevant entities/extraneous information)   (Vennam: [0061-0067])

Regarding claim 19, Vennam in view of Beausoleil shows all of the features with respect to claim 18 as outlined above. Vennam in view of Beausoleil further shows
The messaging system in accordance with claim 18, wherein the processor is further configured to delete the unwanted content filtered from the user text messages. (Vennam: [0068-0070]; Fig. 4; [0072]; i.e. The extraneous information is deleted/not provided in the summary.)

Regarding claim 20, Vennam in view of Beausoleil shows all of the features with respect to claim 15 as outlined above. Vennam in view of Beausoleil further shows 
The messaging system (Fig. 1, 100; Fig. 2, 200/202/204; [0026]; i.e. communication system including message management service and messaging service) in accordance with claim 15, further comprising a data store ([0049]; i.e. messaging service messaging store) for storing the user text messages according to their associated metadata. (i.e. metadata indicating suggested rule including 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vennam to incorporate the teachings of Beausoleil wherein the system comprises a data store for storing the user text messages according to their associated metadata in order to allow a user the ability to view all of the messages associated with a particular sentiment/metadata.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vennam in view of Beausoleil as applied above, and further in view of Kopikare et al. (U.S. Patent Publication 2019/0019204), hereinafter Kopikare.
Regarding claim 4, Vennam in view of Beausoleil shows all of the features with respect to claim 1 as outlined above. However, Vennam in view of Beausoleil fails to show
The system in accordance with claim 1, wherein the content of each of the response text messages includes a graphic symbol that represents a sentiment. 
Kopikare shows
wherein the content of each of the response text messages (i.e. instant message response from client device to first survey inquiry) includes a graphic symbol (i.e. emoji) that represents a sentiment. ([0090], lines 1-5; [0092])
Kopikare and Vennam in view of Beausoleil are considered analogous art because they involve analysis of received text messages for sentiment. Vennam shows that analyzing text of the response messages for a sentiment. Kopikare shows that analyzing the responses for a sentiment could include analysis of the emojis in the responses. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vennam in view of 

Regarding claim 11, Vennam in view of Beausoleil shows all of the features with respect to claim 11 as outlined above. However, Vennam in view of Beausoleil fails to show
The method in accordance with claim 8. wherein the content of at least one of the response text messages includes a graphic symbol that represents a sentiment.
Kopikare shows
wherein the content of at least one of the response text messages (i.e. instant message response from client device to first survey inquiry) includes a graphic symbol (i.e. emoji) that represents a sentiment. ([0090], lines 1-5; [0092])
Kopikare and Vennam in view of Beausoleil are considered analogous art because they involve analysis of received text messages for sentiment. Vennam shows that analyzing text of the response messages for a sentiment. Kopikare shows that analyzing the responses for a sentiment could include analysis of the emojis in the responses. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vennam in view of Beausoleil to incorporate the teachings of Kopikare wherein the content of at least one of the response text messages includes a graphic symbol that represents a sentiment. Doing so provides for determination of the sentiment using other entities in the response messages.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vennam in view of Beausoleil as applied above, and further in view of Bell et al. (U.S. Patent Publication 2015/0149561), hereinafter Bell.

The system in accordance with claim 1, wherein each of the response text messages includes a timestamp indicating a time zone associated with each of the response text messages. 
Bell shows
wherein each of the response text messages includes a timestamp indicating a time zone associated with each of the response text messages. ([0023])
Bell and Vennam in view of Beausoleil are considered analogous art because they involve text messaging. Vennam shows that text messages may be exchanged between users responding to a query from another user. Bell shows that such text messages may include a time stamp indicating a time zone. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vennam in view of Beausoleil to incorporate the teachings of Bell wherein each of the response text messages includes a timestamp indicating a time zone associated with each of the response text messages. Doing so facilitates communication between users in different time zones. (Bell: [0003])

Regarding claim 12, Vennam in view of Beausoleil shows all of the features with respect to claim 8 as outlined above. However, Vennam in view of Beausoleil fails to show
The method in accordance with claim 8, wherein each of the response text messages includes a timestamp indicating a time zone associated with each of the response text messages.
Bell shows
wherein each of the response text messages includes a timestamp indicating a time zone associated with each of the response text messages. ([0023])


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coglon et al. (U.S. Patent No. 10,251,115) – using artificial intelligence to manage text messages
Eggink et al. (U.S. Patent No. 9,965,443) – determining a sentiment of a text

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451